ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on May 7, 1968 (211 So.2d 219) reversing the summary judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed April 2, 1969, 221 So.2d 145, and mandate now lodged in this court, quashed this court's judgment and remanded the cause for further proceedings ;
Now, therefore, It is Ordered that the mandate of this court heretofore issued on June 26, 1968 is withdrawn, the opinion and judgment of this court filed May 7, 1968 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the summary judgment of the circuit court appealed from in this cause is affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).